rthoNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered. 

Claims 1, 2, 4-10, 12, 13, 15-22, 24, 25, 27-30 are pending. Previously presented rejections in view of amendments to claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 2, 4-10, 12, 13, 15-22, 24, 25, 27-30 is maintained and reformatted in view of amendments to claims.  
s 1, 2, 4-10, 12, 13, 15-22, 24, 25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boedecker, Chen, Kawamura, Martin, Bjorsvik, Gujarat, Frenkel, Martin, Kreuger '83, and Kreuger '85 of record. 

Note that the instant amendments to (base) claims, 
    PNG
    media_image1.png
    114
    622
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    32
    467
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    63
    666
    media_image3.png
    Greyscale

are noted.  MPEP 2113 [R-10.2019] speaks to the issue of product by process:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. 

Boedecker teach: 

    PNG
    media_image4.png
    637
    439
    media_image4.png
    Greyscale

Details of the chemistry steps disclosed in working examples of ‘205 to make vanillin and ethylvanillin, provides for limitations of the instant base claim 11, see highlighted portion above.  
The difference is that Boedecker silent with respect to the source of the starting materials guaiacol and glyoxylic acid, whether these are bio-based, i.e., of plant origin, and % C content. 
Chen teaches how to make guaiacol of plant origin, see Table 5 last column.  
Kawamura teach, column A, page 8285 that glyoxylic acid is one of the most abundant natural products obtainable from wheat straw. 

Since all the carbons of the final product vanillin in Boedecker process originates from guaiacol and glyoxylic acid one of skill in the art would have reasonable success to produce vanillin of 100% bio-based  C content by substituting the guaiacol and glyoxylic acid of Chen and Kawamura respectively.  The ‘why’ of ‘substituting’ is discussed below under ‘motivation’ 

Assuming Boedecker did not make vanillin using starting materials of natural plant origin, the issue is why, i.e., what is the motivation, to use natural origin guaiacol and glyoxylic acid.  

Martin teaches the ‘why’.  Martin teaching relates to methods for authentication of commercially important (natural) products, such as vanillin, as to their contamination and source. 
In addition to caveats associated with commercial vanillin production, Marin also teaches advantages in making vanillin by

    PNG
    media_image5.png
    22
    200
    media_image5.png
    Greyscale
.
See throughout and specifically, Martin page 1674 column B, section under Natural or Synthetic Origin of Products.  According to Martin, the vanillin molecule which is nearly one hundred times more expensive when extracted from vanilla beans (4000 ˚/kg) than when it comes out of the reactor. This gap in price has stimulated, for several 
The teaching of Boedecker along with the teaching of Chen and Kawamura provides method for making vanillin with bio-based C content as limited by claims 11-13 and 21.  The language ‘bio-based C content’ provides for opportunity to (as per Martin, page 1674, column B, second full paragraph, line 11) ‘naturalize’ vanillin synthesized as taught by Boedecker using starting materials available as per Chen and Kawamura. 

Bjørsvik teach (opening statement) that V/E are commercially important products, and are made using (Scheme 1, page 534) the same chemical steps as disclosed in the instant specification  

    PNG
    media_image6.png
    532
    364
    media_image6.png
    Greyscale


Gujarat process of making V is very similar to that of Bjørsvik.  Gujarat teach that the process of making V from the same starting materials guaiacol and glyoxylic acid (of Bjørsvik Scheme 1 discussed below) invariably mandelic acids  (included in the list of additional components as 2-hydroxy-2-(4-hydroxy-3-methoxyphenyl)acetic acid shown in the above schemes

    PNG
    media_image7.png
    438
    631
    media_image7.png
    Greyscale

Mechanistic rationale for the formation of by products (the ‘at least’ components of the claimed composition) is discussed extensively in previous office actions.  See for example, page 7, of office action 4/2/2021.  The formation of para substitution leading to V unavoidably produces the ortho products. Also note that these inevitable by-products (‘the at least one compound’) are recited to be present in concentrations of 1 part per million as per independent claims 1 and 28 and 29 as the ‘at least one compounds’. .  

The teachings of Frenkel, Martin, Krueger (1983) and Krueger (1985) are invoked here to address what are the MOTIVATION and MEANS of obtaining V and/or E with the 13C limitation.  
These references teach not only issues relating to the authentication of the source of V, but also the motivation and means for making ‘naturalized V’, for example, Frenkel, teach that ‘addition of synthetic or semi-synthetic vanillin is the simplest and easiest 
Frenkel, page 157:

    PNG
    media_image8.png
    113
    838
    media_image8.png
    Greyscale
  In pages 158-159, Frenkel not only teaches the origin of 13C in natural V, but also teaches how to make 13C-enriched V, at the methyl of V and carbonyl of V.  Frenkel teaching is clear that 13C could be placed at any of the positions of the V molecule.  
Likewise, 
Martin, column B, page 1674, teaches (section under Natural or Synthetic Origin of Products) that 
with the increasing interest of consumers for the natural status…….a distinct labeling may be claimed by food processors when using natural flavors. However, in many cases, the main molecules present in natural compounds can also be produced by chemical synthesis at a much cheaper price.  

Martin also teaches the financial incentive (motivation) and recognizes the skill level of chemists in manipulating 13C contents, on page 1674, column B: 
“…..vanillin molecule which is nearly one hundred times more expensive when extracted from vanilla beans (4000 ˚/kg) than when it comes out of the reactor. This gap in price has stimulated, for several decades, considerable research 
However, it is easy to “naturalize” synthetic samples…... since the 13C/12C ratio of the natural species is higher than that of the synthetic one, the natural
value was rapidly simulated through addition to the synthetic (or hemi-synthetic) species of a small quantity of vanillin enriched in 13C on the methoxyl group. ………enrichment could also be directed to the carbonyl fragment.  

Krueger (1985) teaches Table 1 page 323, 13C levels of V made from guaiacol.  
	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Krueger (1983) teaches how to make enriched 13C at the methyl position of V. 
Krueger (1985) teaches how to make enriched 13C at the carbonyl position of V. 
The chemistry procedures of Krueger provides for making any desired 13C level V. 
It is acknowledged, the 13C enriched V made by Krueger and 13C enriched V. Regardless of what the starting material, Krueger, page 1286 column B, teaches 13C enriched V is available.  
Bjørsvik teaches how to incorporate the methyl (see Scheme 1, 5 to 7) and carbonyl C in V (Scheme 1, 7 to 10).  Substituting in Bjørsvik Scheme, 13C enriched 
 
    PNG
    media_image5.png
    22
    200
    media_image5.png
    Greyscale
, 
and further at optional levels of 13C, for example, starting from natural catechol 1 (in Bjørsvik  Scheme). Further, by using coal (0% bio-based  see above pictures) derived methyl and carbonyl sources, the % C content of V made can be made (as required for claim 2 and 13).  

The following has no relevance to the rejection but is placed on record. 
There is no definition for ‘bio-based C’.  This rejection is based on the ironic and seemingly accepted concept that only C of plant-origin is bio-based, because only C made from N or other elements by nuclear transmutation is not bio-based.  

Bjørsvik and Krueger reference teach how to make V modified with 13C levels.   Therefore the position taken is that the limitations of claim 1 and claim 23 with respect to V and E are known compounds with recited 13C and bio-based % C content. 
 
Limitations of claims 6, 7, 10, 15, 16 are drawn to established uses of V.  See Frenkel throughout. 
	
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The following internet citations is consistent with MPEP 2128(II)
	https://sites.google.com/site/valliantvanillin/products-services 
https://sites.google.com/site/valliantvanillin/products-services/references

Frenkel and Martin teach the financial motivation for naturalizing synthetic V:  Addition of synthetic or semi-synthetic vanillin, naturalizing synthetic vanillin, is the simplest and easiest method to reduce the product cost. Labelling synthetically made vanillin as ‘bio-based and/or plant origin’ has obvious advantage.  
There is no objective evidence present in the application indicating obviousness or nonobviousness for secondary consideration.  
Applicant’s arguments are considered but are not persuasive for the following reasons: 
The affidavit (plural) filed are considered.  None of the limitations discussed in the above pointed out Remarks is found in the claims or in the specification. For example, a word search for ‘ex- eugenol’, ‘spicy’, ‘feel’ or ‘taste’ in the specification returns no hits.  
The affidavit filed 3/1/2021 7/2/2021 with respect to organoleptic properties are considered. According Applicant’s arguments the 13C deviation imparts ‘unexpected’ organoleptic properties.  Applicant has admitted (see response to rejection under 112a), that the instant composition is makeable from starting material derived from maize.  On Remarks 07/02/2021 page 18 last paragraph onto page 19, Applicant points out that the ranges of 13C in the prior art are outside the range (as required for the instant claim), and also states that the vanillin made is ultimately made from maize.  The position taken is that the 13C ranges, are not substantially different from the ranges in the claim.  There is no comparative data with respect to organoleptic property of instant vanillin and/or ethyl vanillin produced as per instant claim and those obtained by the method of 

    PNG
    media_image11.png
    154
    679
    media_image11.png
    Greyscale

Since guaiacol is a naturally-occurring organic compound, it is one of commonsense to anticipate guaiacol to have, if not 100%, at least >75% of C derived from fossil sources. 

As such, with the combined teachings of the above noted prior art references, one of skill in the art would arrive at the limitations of the independent claims (see above) with reasonable expectation of success. Note that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  The 13C deviations of vanillin produced (synthetically from guaiacol) admitted to by the Applicant and cited in the cited art have ranges very close to the instantly claimed ranges.  Prior art method of synthesis discussed produces (for example, see page of office action 4/2/2021, page 3) vanillin containing the recited second components.   About 85% of the plant species on the planet are C3 plants and 87.5% of the C content is provided by starting material guaiacol.  Applicant’s assertions (Remarks page 15) finds no support in the specification as filed for how specific recited 13C deviation ranges provide for advantageous unexpected properties and which C3 .  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-10, 12, 13, 15-22, 24, 25, 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a nature-based product.
Based upon an analysis with respect to the claim as a whole, claims are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: 
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on March 4, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). 

Step 1: yes, drawn to a composition of matter
Step 2A prong 1.  This is really the crux of the analysis for this claim.  At prong 1, we ask whether the claim recites a judicial exception.  For claims which have possible nature-based products, we look to what is claimed and whether it is markedly different from what occurs in nature.
Independent claim 1 are drawn to composition having 2 recited components (vanillin and/or ethylvanillin, and the additional compound selected from the group.  Also the composition has to have ‘bio-based carbon content of plant origin’ from 75-100%.  Vanillin is a naturally occurring product and that it comes from a plant.  The limitation with respect to ‘mean isotopic 13C deviation’ recited is naturally occurring.  See page 3, 

We have to consider the composition as a whole – and determine whether it has markedly different properties as compared to the individual components, if they are natural components.  That is, if both are natural, does the composition have any properties or characteristics beyond what those individual components bring to it?  These could be, for example, an improved therapeutic property, an improved taste property, a changed stability, etc.
The bio-based carbon limitation, as defined, does not make it markedly different, if the components themselves are from plants.  Note the definition on p. 2 line 33.  Also, consider the breadth of this term and what ‘carbon content of plant origin’ means, as compared to carbon content that might be derived from a different source.  Carbon is carbon, no matter its source.
For 2A prong 2 and 2B, there are no additional limitations which integrate the composition of claim 1 into a practical application or add significantly more than the exception (if present).  There are no additional limitations in claim 1, so they couldn’t add significantly more.
  Because the compounds are naturally occurring, it cannot have markedly different characteristics from how it exists in nature, and therefore the claimed mixture is a “product of nature” exception.  Association for Molecular Pathology v. Myriad 
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. In this case, the combination as claimed occurs in nature so there are no additional elements to the claimed combination. The claim is to a “product of nature” exception with nothing that adds significantly more (Step 2B: NO). Claim 1 is not eligible. 
It is determined by the Examiner that the mixture as currently claimed is naturally-derived and is not markedly different from how it resides in nature.  
Vanilla extracts are naturally derived as such they will have a bio based C content of 100%.  Also see page 3 of the specification for the biosynthesis of vanillin.  Any procedure (mixing of two known natural products) to achieve the instantly claimed mixture will not create a markedly different product as compared to the naturally-derived product as the chemical nature of the endogenous compounds will be conserved in the mixture.  
Combining naturally-derived ingredients as in base claims does not amount to a claim which surmounts the judicial exception because the combination of naturally-occurring ingredients merely manifests the function of each, individual component as it occurs in nature; i.e., there is no new or different effect when the natural ingredients are combined into a single combination (Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)).
Association for Molecular Pathology v. Myriad, 569) and is not patentable. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12, 13, 15-22, 24, 25, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). The claims are drawn to a genus but have not disclosed a representative number of species by actual reduction to practice or functional characteristics correlated with structure.  In other words, the number of species (e.g. examples of specific compounds) they disclose are not representative of the entire genus (see MPEP 2163(II) (3) (a) (ii)).  

Independent claims 1, 28 and 29 are drawn to composition comprising mixture of two compounds.  There is no working examples on how to make these compositions drawn to vanillin or ethylvanillin with mean isotopic deviation from 13C -25% to -23%, & 13C -

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

In this regard, both the specification paragraphs 37-41 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
and the submitted Declaration Example (doesn’t indicate source) are unclear as to whether the prior art contains a plant(s) that photosynthesize to form starting condensation products to meet the above isotopic mean range. 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen [us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), wherein the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application where the specification taught against other species. 
Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 

Previously presented rejections and corresponding Responses to Applicants Remarks are invoked here.  Applicant’s arguments are not persuasive.  Applicants point out various portions in the specification, Declarations, and the new limitations including
    PNG
    media_image14.png
    66
    717
    media_image14.png
    Greyscale

There is just no working example for the limitations as claimed.  For example, new limitations in the base claim 1, indicates that the composition claimed are ultimately made by chemical synthesis. At the minimum there are two components in the composition.  There is no working example of how, for example, mechanically mixing Vanillin with ethoxy containing second component (that could be present at 1 ppm level). Even if this is an ‘inoperative embodiment’ as per MPEP 2164.08(b), the issue is brought up here to indicate that there is no working example for any of the composition conceivable or not as per instant claims.  As per Remarks 7/2/2021, page 23 last sentence on wards, one of skill in the art knows how to make, presumably using prior art methods, from rice and wheat the instant composition.  This raises the question of 

Therefore the positon taken is that Applicants, have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625